Citation Nr: 0815430	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to dependency and indemnity 
compensation based upon the veteran's death while on active 
duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 until 
his death in November 1975.  He died from injuries sustained 
in a motorcycle accident that occurred while he was serving 
in Japan.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

This case has undergone a protracted appellate history.  In 
March 1976, the appellant filed a claim for dependency and 
indemnity compensation.  In an April 1976 administrative 
decision, the RO denied the claim on the basis that the 
veteran's death while on active duty was the result of his 
own willful misconduct.  The appellant did not appeal that 
decision and it became final.

The appellant attempted to reopen her claim for dependency 
and indemnity compensation on several occasions, most 
recently in July 2001.  In an October 2001 decision, the RO 
declined to reopen the claim.  The appellant perfected her 
appeal with respect to that decision.  

On appeal in March 2003, the Board remanded the case for 
further development.  

In August 2003, the Board declined to reopen the claim due to 
lack of new and material evidence.  The appellant submitted a 
motion for reconsideration to the Board in October 2003, 
which was denied.  

The appellant then appealed to the United States Court of 
Veterans Appeals (Court), which issued a February 2005 joint 
motion for remand vacating the Board's August 2003 decision.  
In May 2005, the Board remanded the case for proper Veterans' 
Claims Assistance Act (VCAA) notice.

In March 2006, the Board declined to reopen the claim due to 
lack of new and material evidence.  Thereafter, the appellant 
appealed this decision to the Court, which again vacated the 
Board decision and remanded the case to the Board for 
compliance with proper VCAA notice.  The Court ordered the VA 
to "comply with the duty to notify."

Other Matter

In February 2003, the appellant's representative alleged that 
the RO had committed clear and unmistakable error in its 
April 1976 administrative decision, which concluded that the 
veteran's death was the result of his own willful misconduct 
and was not incurred in the line of duty.  In a March 2008 
decision, the RO found that no such error had been committed.  
The Board notes that the one-year period for filing a NOD has 
not yet expired.  See 38 C.F.R. § 20.302(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has determined that additional development is 
required as the appellant has not been provided notice that 
complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.59.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  

After review of the June 2005 notification letter, the Board 
finds that the appellant has not been provided with a VCAA 
letter that satisfies the requirements regarding notification 
as outlined above.  As this claim to reopen was received on 
July 31, 2001, the revised regulation is not applicable.  
Specifically, the appellant should be provided definitions of 
"new" and "material" that track the language of 38 C.F.R. 
§ 3.156(a) effective for claims filed prior to August 29, 
2001, which is a more favorable standard.  It is pertinent to 
note that, under the less stringent criteria, the court has 
held that new and material evidence can be evidence which 
provides a more complete picture of the circumstances.  Hodge 
v. West, 155 F.3d 1356 (1998).  See also Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 
2001 amendment to § 3.156(a), which made the "new and 
material evidence" standard more stringent, applies to "any 
claim for benefits received by VA on or after August 29, 
2001").  Accordingly, in order to satisfy the notification 
requirements of Kent, the notification letter must 
affirmatively inform the appellant of the evidence not 
previously of record that is required to reopen her claim for 
dependency and indemnity compensation based upon the 
veteran's death while on active duty.

In view of the foregoing, to include the Court's Order, this 
case must be REMANDED for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The AMC/RO must also ensure compliance 
with Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) (VA 
must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying 
claim for the benefit sought by the claimant).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims to reopen, must:

(1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate 
the claim to reopen under the former definition of what 
constitutes new and material evidence (effective prior 
to August 29, 2001) and the evidence and information 
that is necessary to establish entitlement to the 
underlying claims for the benefit sought; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to 
the claim. 

Pursuant to the Kent decision, review the prior denial 
of the claim for dependency and indemnity compensation 
based upon the veteran's death while on active duty, and 
what element or elements would be required to establish 
entitlement to the benefit sought.  Notify the appellant 
of these factors, and of what evidence would be 
necessary to substantiate the element or elements found 
insufficient in the previous denial.

The appellant should also be provided with the 
definition of new and material evidence under 38 C.F.R. 
§ 3.156(a) effective for claims filed prior to August 
29, 2001.  

The letter should also provide the appellant with an 
explanation as to the information or evidence needed to 
establish an effective date if the underlying claim for 
dependency and indemnity compensation is granted, as 
outlined by the Veterans Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). 

2.  After completion of any other development indicated 
by the record, the AMC/RO must readjudicate the 
appellant's application to reopen her claim for 
dependency and indemnity compensation based upon the 
veteran's death while on active duty.  If the claim 
remains denied, the AMC/RO should issue an appropriate 
SSOC and provide the appellant and her representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

